Citation Nr: 0005521	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-00 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
medial meniscectomy of the right knee, with degenerative 
arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD
 
Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from December 1963 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

This case was before the Board for the first time in February 
1999. At that time, the Board determined that the appellant's 
right knee disability was manifested by a full range of 
motion with radiographic evidence of degenerative changes, 
subjective complaints of pain, and was productive of no more 
than slight impairment of the knee.  Accordingly, entitlement 
to an increased evaluation for residuals of a medial 
meniscectomy of the right knee was denied, and the appellant 
appealed to the United States Court of Veterans Appeal (Court 
or COVA).

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, filed a 
joint motion for remand and for stay of proceedings. The 
request was to vacate the February 1999 decision by the 
Board, and to remand the case for further development and 
readjudication. The Court granted this motion in an August 
1999 order, and the case has since been returned to the Board 
for compliance with the directives stipulated in the motion.


REMAND

As set forth in the August 1999 joint motion, the bases for 
the remand was predicated upon the finding that the Board, in 
evaluating the assignment of an increased rating for the 
service-connected right knee disability, did not adequately 
address the clinical significance of the objective findings 
recorded on the most recent medical examination report in the 
context of the Board's denial of the appellant's claim.  
However, it was noted that the June 1998 VA medical 
examination was inadequate for rating purposes in that the 
examination report did not document medical opinion evidence 
regarding the extent to which functional limitation or 
limitation of motion due to pain was shown.  Finally, it was 
noted that the Board rated the appellant's residuals of 
medial meniscectomy of the right knee under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, but that it did not provide 
adequate analysis with respect to the potential applicability 
of a separate rating evaluation for the appellant's 
degenerative arthritis of the right knee.

In that regard, a recent precedent opinion of the VA General 
Counsel, VAOPGCPREC 23-97 (July 1, 1997), the General Counsel 
explained that when a knee disorder was already rated under 
Diagnostic Code 5257, the appellant must also have limitation 
of motion under either Diagnostic Code 5260 or 5261 in order 
to obtain a separate rating for arthritis.  The General 
Counsel determined that if the appellant did not at least 
meet the criteria for a zero percent rating under either of 
those codes, there was no additional disability for which a 
rating could be assigned.  VA O.G.C. Prec. 23-97, slip op. at 
3 (codified at 62 Fed. Reg. 63,604 (1997)). 

In the joint motion for remand, the parties indicated that 
where a diagnostic code is predicated on loss of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must also be 
considered, and that examinations upon which rating decisions 
are based must adequately portray the extent of functional 
loss due to pain on use or due to flare-ups.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995); Arnesen v. Brown, 8 Vet. App. 432, 440 
(1995).  The parties noted that the appellant had complained 
of chronic pain, and that radiographic studies revealed 
degenerative changes associated with the right knee.  
Therefore, the parties stipulated that on remand, the Board 
should thoroughly analyze the evidence under 38 C.F.R. § 
4.40, 4.45, and 4.59 (1999).  Therefore, the parties 
stipulated that on remand, the Board should address the issue 
of whether a separate rating for degenerative joint disease 
is warranted pursuant to 38 C.F.R. § 4.59 and Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  VAOPGCPREC 9-98, 
slip op. at 2, 4 (August, 14, 1998); see also Hicks v. Brown, 
8 Vet. App. 417, 420-21 (1995).

A review of the record reflects that service connection was 
awarded for residuals of a right knee injury by rating 
decision dated in January 1967.  This disability was 
initially assigned a noncompensable evaluation under 
Diagnostic Code 5257.  VA medical examination conducted in 
conjunction with this rating decision, in December 1966, 
showed pressure in the region of the medial collateral 
ligaments.  X-ray studies of the knee, conducted at that 
time, revealed no arthritic or bony changes.  A diagnostic 
impression of residuals, chronic strain, medial collateral 
ligament of the right knee joint was noted.

The record further discloses that the appellant underwent 
surgical treatment of the right knee in 1970, and that he has 
reported progressive right knee symptomatology since that 
time.  

The appellant underwent VA examination in April 1994.  Range 
of motion of the right knee was measured from 20 degrees 
extension to 125 degrees flexion.  The examiner noted that 
all movements of the lower extremity were normal, and 
performed with pain.  The appellant was unable to walk on his 
heels, and squatting was limited to 70 percent and 
accompanied by pain.  McMurray's test was positive for pain 
throughout the knee.  There was marked crepitance detected.  
Sensation was absent at the right knee medially.  Reflexes 
were evaluated as equal, bilaterally.  X-ray studies of the 
right knee revealed no acute fracture of dislocation.  There 
was no decrease in joint space medially of either 
degenerative or post-traumatic etiology.  The angulation of 
the proximal fibula was opined by the examiner to be 
suggestive of a possible old fracture.  In his clinical 
assessment, the examiner noted findings of injuries to the 
right knee, post excision of cartilage; degenerative joint 
disease of the right knee; genu varus of 15 degrees; sensory 
neuropathy; cystic degenerative and post surgical changes of 
the right knee tibial plateau; angulation of proximal fibula, 
secondary to fracture; and spurring of the right patella and 
right femoral condyle.  

During a February 1995 hearing, the appellant described 
current right knee symptoms, to include pain, and episodes of 
instability with the knee either locking or giving way.  He 
reported difficulty ascending and descending stairs.  The 
right knee symptoms were also reported to be responsive to 
weather changes.  The appellant reported that he would take 
aspirin for his symptoms, and acknowledged that he did not 
utilize any orthotic devices.  He further indicated that he 
was not placed on any restrictions or special instructions 
relative to the right knee following the 1970 surgery.  The 
appellant reported that he was able to walk one block 
accompanied by some pain in the right knee, and noted that he 
received ongoing treatment for his right knee condition.

Based upon this evidence, an increased evaluation from zero 
percent to 10 percent was awarded for the right knee 
disability under Diagnostic Code 5257-5259, which 
contemplates slight impairment of the knee characterized by 
recurrent subluxation or lateral instability.  The right knee 
disability was recharacterized as status post medial 
meniscectomy, right knee sprain, with degenerative joint 
disease. 

On the most recent VA orthopedic examination, in June 1998, 
the appellant reported subjective complaints of progressive 
pain since the 1970 surgery.  He presented with a chief 
complaint of right knee pain, without swelling.  He also 
reported episodes of clicking, popping, grinding, and a 
varus-type deformity of the right knee.  He described his 
pain as sharp, dull, throbbing, and worse with standing, 
walking, bending, and lifting.  He reported that he takes 
Motrin as needed for his symptoms.  

On physical examination, the examiner noted that the 
appellant was markedly obese.  He was evaluated with a 1+ 
varus deformity of the right knee.  There was a 3+ 
patellofemoral crepitus, and  1+ patellofemoral tenderness.  
The examiner noted that there was a 1+ varus valgus 
instability.  Soft tissue swelling was also detected both 
medially and laterally about the knee.  The examiner noted 
that there was significant anteromedial joint line tenderness 
and medial femoral condyle tenderness.  Range of motion of 
the right knee was evaluated as zero degree extension to 140 
degrees flexion.  The right lower extremity measured 92 
centimeters from the anterior superior iliac spine to the 
medial malleolus, compared to the left extremity which 
measured 93 centimeters.  X-ray studies of the right knee 
revealed severe narrowing of the medial joint space with 2+ 
medial osteophyte formation.  Studies of the right knee 
further showed narrowing of the patellofemoral joint and 
superior osteophyte formation of the patellofemoral joint. 

The diagnostic impression was right knee degenerative joint 
disease, severe in medial compartment, and mild in the 
patellofemoral joint.  In his assessment, the examiner noted 
that the diagnostic impression was supported by findings of 
crepitus, varus deformity, medial-lateral instability, soft 
tissue swelling, medial tenderness and radiographic findings.  
As indicated, in the context of his examination of the 
service-connected right knee disability, the examiner did not 
offer an opinion with respect to functional loss, reductions 
in the normal excursion of movements of the right knee joint 
in different planes, or limitation in mobility of the knee 
due to pain.

Accordingly, in order to fully and fairly adjudicate the 
appellant's claim, and in accordance with the directives of 
the joint motion for remand, this case is REMANDED to the RO 
for the following action:

1.  The RO should request that the appellant 
provide information concerning the names and 
addresses of all medical providers who have 
treated him for his right knee disorder.  The 
RO should secure the necessary releases, and 
request any records of medical treatment 
which have not been associated with the 
appellant's claims file.  Any records secured 
by the RO must be included in the appellant's 
claims file.

2.  Thereafter, the RO should schedule the 
appellant for a VA orthopedic examination to 
determine the nature and extent of his right 
knee disorder. The appellant's claims file 
should be made available to the examiner, and 
the examiner is requested to review the 
claims file in conjunction with the 
examination. All necessary tests and studies, 
to include x-ray and range of motion studies, 
or other specialized examination should be 
accomplished, and the results reported in 
detail. 
The examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
and should provide explicit responses to the 
following questions:

(a)  On physical examination, is there any 
limitation of motion of the appellant's right 
knee on extension or flexion?  Range of 
motion of the right knee should be reported 
in degrees of arc, with an explanation as to 
what is the normal range of motion of the 
knee.  Also, if there is pain on motion, the 
examiner should classify the degree.

(b)  Is there any pain on use, or are there 
any functional limitations caused by the 
right knee disability?  In responding to 
these questions, the examiner should address 
the following:

(1)  Does the service-connected right knee 
disability cause weakened movement, excess 
fatigability, and incoordination, and if so, 
can the examiner comment on the severity of 
these manifestations?  If the severity of 
these manifestations cannot be quantified, 
the examiner should so indicate.

(2)  With respect to any subjective 
complaints of pain, the examiner is requested 
to specifically comment on whether pain is 
visibly manifested on movement of the right 
knee, and the presence and degree of, or 
absence of, muscle atrophy attributable to 
the right knee disability; the presence or 
absence of changes in condition of the skin 
indicative of disuse due to the right knee 
disability, or the presence or absence of any 
other objective manifestation that would 
demonstrate disuse or functional impairment 
due to pain attributable to the right knee 
disability.

In addition, the examiner should carefully 
elicit all of the appellant's complaints 
concerning his right knee and should offer an 
opinion as to whether there is adequate 
pathology present to support the level of 
each of the appellant's subjective 
complaints, including instability, pain, and 
episodes of the knee locking or giving way.  
The examiner should offer an opinion as to 
whether the appellant experiences increased 
loss of function of the right knee on 
increased use of the right knee, expressed, 
if possible, in additional degrees of loss of 
range of motion.

3.  Following completion of the above, the RO 
should review the examination report to 
ensure that all requested information has 
been provided.  If not, the reports should be 
returned to the examiner for corrective 
action.

4.  After completion of the above 
development, the RO should again adjudicate 
the appellant's claim for an increased 
evaluation for the right knee disorder.  In 
adjudicating this claim, the RO should 
consider the applicability of all pertinent 
Diagnostic Codes in the VA's Schedule for 
Rating Disabilities in 38 C.F.R. Part 4, as 
well as the application of 38 C.F.R. § 4.40 
(1999) (regarding functional loss due to 
pain) and 38 C.F.R. § 4.45 (1999) (regarding 
weakness, fatigability, incoordination, or 
pain on movement of a joint).  See DeLuca v. 
Brown, 8 Vet. App 202, 204-07 (1995).  The RO 
should also consider the provisions of 
38 C.F.R. § 4.49, VAOPGCPREC 23-97, and 
VAOPGCPREC 9-98.  If the action taken 
continues to be adverse to the appellant, he 
and his representative should be furnished a 
supplemental statement of the case, and 
afforded the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this remand is to obtain additional medical 
information and to accord due process of law.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition of this case.  No action is required of 
the appellant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); see also Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

